982 F.2d 525
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Dennis BRUSCHER, Appellant,LIBERTY MUTUAL INSURANCE COMPANY, Intervenor,v.OVERHEAD DOOR CORPORATION, an Indiana Corporation, formerlyknown as Dallas Corporation, Appellee.
No. 92-1494, No. 92-1352.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 9, 1992.Filed:  December 18, 1992.

Before JOHN R. GIBSON and MAGILL, Circuit Judges, and VAN SICKLE,* District Judge.
PER CURIAM.


1
Dennis Bruscher appeals from an adverse judgment entered on a jury verdict in his products liability claim brought as a result of injury sustained while using a Jiff.  A Jiff is a converter device used in the trucking industry.  Bruscher fell while manually moving the Jiff.  On appeal he argues that the district court1 erred in failing to submit his warning and instructions theory to the jury.  He also claims error in various evidentiary rulings and other instructions, prejudicial misconduct of counsel by discussing and arguing the overall safety of the Jiff contrary to a stipulation, and abuse of discretion by the district court in denying a new trial.  The issues have been thoroughly briefed in this diversity case and we have heard oral argument.  We have reviewed the questions of state law de novo without deference to the rulings of the district court, as we are required to do under  Salve Regina College v. Russell, 111 S. Ct. 1217 (1991).  We are satisfied that the case was tried without error of law or abuse of discretion and that the judgment of the district court should be affirmed.  Little is to be gained in a detailed discussion of the state law issues in this case.


2
We affirm the judgment of the district court.  See 8th Cir.  R. 47B.



*
 *The HONORABLE BRUCE M. VAN SICKLE, Senior United States District Judge for the District of North Dakota, sitting by designation


1
 The Honorable Edward J. Devitt, Senior United States District Judge for the District of Minnesota